Catón, J. We agree with the Circuit Court that the evidence shows that the premises in question were purchased by Burleigh Hunt for his own benefit, and that he had the conveyance made to his infant son for the fraudulent purpose of putting it beyond the reach of his creditors. In 1841, when the property was purchased from the county, Burleigh Hunt was insolvent, with several very considerable judgments against him. When the lot in question was offered at public sale, he and Gorton bid upon it till it was finally struck off to him at two hundred dollars. This was more than four times the value of the lot, and of course the bid was forfeited. A few days after, he bought the lot at private sale, of the county, for forty-five dollars. He took a bond in Ms own name, and at that time mentioned no one else as purchaser, so far as is shown by this testimony, and such is the recollection of the county agents, with whom he did the business. He paid for the land, as is most probable from the evidence, in a kind of scrip or paper wMch had been issued by the county, and was receivable in payment for county lands. When a conveyance was made of the lot, it was conveyed to his son Henry B. Hunt, who was then a child, four or five years of age. This is the first that any thing reliable is heard of this child in the transaction. There is no appearance here of a bona fide investment of trust funds for the benefit of his infant child. The spirit and competition manifested at the biddings, by which the property was run up to more than four times its real value, is inconsistent with an agency or a trust transaction, acted in good faith. Every feature of the operation shows that this was a purchase made by Burleigh Hunt for himself, and that he took the conveyance to his son, for the purpose of putting it beyond the reach of his creditors. But the testimony of Hiram Hodger stands in the way of this conclusion, and if it is to be taken as true, and the transaction of which he speaks was a real and bona fide gift, and not a mere colorable operation, the better to conceal the intention of Burleigh Hunt in his contemplated purchase of this lot, then it would go very far to show, if it would not satisfactorily establish, that this lot was in good faith purchased with funds belonging to the child, and for his benefit. He states that, a short time before the sale of these lots, he was at the house of Burleigh Hunt and saw a woman, whom he understood to be some connection of B. Hunt’s wife, give him fifty dollars for Henry B. Hunt, which he promised to invest in lots at this sale, for, and in the name of, the boy. We may be doing great injustice to Mr. Hodger and to Henry B. Hunt, but we cannot resist the conviction that this is all a fabricated story, or more likely, the facts may be as stated, but the transaction itself a fictitious one, in which the formality of paying over money was gone through with, for the purpose of getting up a defence to just such a case as this, and to enable Burleigh Hunt the more securely to place Ms property beyond the reach of his creditors. The great facility with wMch such deceptive appearances may be got up, must always induce a court or jury to look upon them with suspicion, and reqMre the party relying upon them, at least to produce all the proof, which may reasonably be supposed to be in his power, of the reality and fairness of the transaction. Here we have the naked transaction itself testified to, without any corroborating circumstances, and by a witness, too, who shows a disposition to testify altogether too much upon confidence, for he states in another part of his deposition that he knows this money was invested in the purchase of lots in Waukegan by Burleigh Hunt, while he afterward admits that he does not know when or how the lots were paid for. Where is this woman who gave this money to Henry B. Hunt ? Why is she not produced as a witness to vindicate the reality of this transaction? or, at least, why is her absence not accounted for ? Or why is not Burleigh Hunt, the father of the boy, produced to show that he had not furnished that same money, to be given back to him, in the presence of a witness, for the purpose of getting up a colorable case ? Nothing of this kind was done, and no attempt made in the testimony to show why it was not done. Should we require nothing more than is shown in this case to protect a man’s property from the reach of his creditors, we should but invite the continual perpetration of frauds. Transactions surrounded with so many suspicious circumstances demand at the hands of this court the most rigid scrutiny, and cannot be passed by without the fullest explanation, which at least the party may reasonably be supposed to have in his power to give. If, as was suggested in the written argument, the woman is dead, that could have been shown, and no satisfactory suggestion is even made why the testimony of Burleigh Hunt was not produced. I have laid out of view all the declarations and conduct of Burleigh Hunt, which transpired after the deed was made to Henry B. Hunt, for then the transaction-wag completed and his agency ceased, and the grantee should not bé bound by any thing which he did or said afterwards. We are satisfied with the decree of the Circuit Court, which must be affirmed. Decree affirmed.